Title: From Abigail Smith Adams to Catherine Nuth Johnson, 13 September 1810
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



My dear Madam
Quincy 13th September 18010

I was much rejoiced to receive your kind Letter of Sep’br 26th I began  to be very anxious that I had not heard from you for a long time, I so often had experienced your punctuality. that I was apprehensive, that either You or Some of your Family were Sick. altho my anticipation was realizd, I rejoice that the cause was so far removed, as to enable you to write with so great a Share of Spirit and vivacity. your Letters My dear Madam, are allways entertaining and interesting to me, and as we have a common bond of Union, by which are hearts are drawn to a Foreign Country, we mutually Share in all the concerns of our Dear absent Children, and we cannot but feel gratified, at the marked and particular attention, which the Imperial Family have shown to our Children. The Distinction with which the Emperor honourd Mrs Adams, and her Sister by selecting them, in the Eye of all his Court, and the whole Diplomatic Body, to open the Ball, and dance with him, I consider not only a personal distinction, but confered with a view, thus publickly to manifest his Friendly Disposition to the United States. You know Madam what weight and influence these apparently trifling circumstances (as some consider them) have in the Cabinet Court of princes.
Our Newspapers are very licentious and publish Sentiments and opinions as comeing from mr Adams, for which they have not any Authority, but the detected American British partisans are very wroth that he should discover their frauds, and degradeing traffic, accordingly abuse and vilify him Chargeing him with ill using his Country, when all who know him, know, that he would sooner lay down his Life to Serve it. there has not a line of his, which he has written to his Friends here, been publishd in any paper, except a short Character of the Emperor Alexander, which was publishd in the Patriot, but not as an extract of a Letter.
That the British Party will most cordially hate him, while he supports opinions, so contrary to their views and designs upon this Country, is to be expected. nor can he accord with those which Napoelon has practised upon us, notwithstanding his late Love Letter, as I call it, from the Minister. I wish I could think that his present policy, proceeded from a sense of Justice.
I have a Letter from mrs Adams the 9 of July, in which. as you observe, she writes in better Spirits. having got to housekeeping. altho in a House not large enough to accommodate the Gentlemen of the family. he mr Adams pays, 15 hundred Dollors  pr An for it—Yet our Countrymen, are representing him as filling his pockets by his Sallery, when I know that he is obliged to draw upon his private property in order to live—
If he has written to be recalled as you have heard he has not informed me of it,  altho I have expected that he would upon account of the expence of liveing, to which his Sallery is by no means adequate. From some of his Letters which I have seen, I think it may be in his power, most essentially to serve his Country if he remains an other year.
You express an apprehension that Kitty will acquire a taste for a Stile and manner of living, which may render a return to the comparatively Simple mode of living in America, unpleasant to her. I think too highly of her understanding and her good sence, to believe that she will not justly appreciate the true value and worth of all earthly magnificence and Grandeur. She has seen the Glare of Life, and is too wise to be blinded by it
“True happiness never enter’d at the Eye
True happiness resides in things unseen”
I did not see Gov’r Clabourn I was so unfortunate as to be in Boston when he visited Quincy or I certainly Should have inquired after the welfare of your son, tho I have learnt from other sources; that he was doing very well and that the office he holds, is daily increasing in profit. he is so carefull and prudent, and now so habituated to the climate; that painfull as the seperation is, from his Family, I could not advice to his reliaquising it, for any office he might solocit here. the old proverb—a Bird in the hand, is worth two in the Bush is a good maxim
You must be Sensible Madam how many more candidates there are, than offices to Supply them—If I had any interest with the ruling Powers, and I make not any pretentions to any, I Should not venture upon useing it.
I feel an insurmountable Delicacy upon this Subject. I am Situated differently, from any other person in the United States—“I will not say to labour I cannot; but I will say, to beg I am ashamed.’
I hope miss Adelade is recovering I am anxious for the health of mr Hellen, and will thank you to mention him when you write, with my kind Regards to each member of your Family, some of whom by your Letter I find are fullfilling the command of Scripture, increase and multiply.
I wish them, good Speed, and much happiness, / and am Madam / Your Friend /   and humble Servant

Abigail Adams